Citation Nr: 1629685	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post open reduction internal fixation, right wrist. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2004 to January 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2012, the Veteran underwent his most recent VA examination to determine the severity of his right wrist disability.  VA treatment records dated in January 2016 indicate that the Veteran is scheduled for a surgical procedure for his right wrist in November 2016.  The treatment records also show that the Veteran has missed work as a result of his right wrist disability.  In the January 2016 brief, the Veteran's representative argued that the schedular rating schedule does not adequately evaluate the Veteran's disability picture and requested extraschedular consideration.  In light of the forgoing, the Board finds that a remand is warranted to afford the Veteran with a VA examination to determine the current severity of his right wrist disability and for the AOJ to consider whether an extraschedular rating is warranted for the right wrist disability. 




	
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Invite the Veteran to submit any pertinent evidence concerning the frequency and duration of missed work due to the right wrist disability (e.g., copies of leave usage statements).  

2.  Associate with the claims folder records of the Veteran's VA treatment since January 2016.

3.  After the Veteran's right wrist surgery (scheduled for November 2016), schedule him for a VA examination to determine the current severity of his right wrist disability.  The VA examiner is asked to address whether the right wrist is ankylosed.

4.  Thereafter, consider all of the evidence of record and readjudicate the issue.  The AOJ should specifically consider whether the case should be referred for extraschedular evaluation under 38 C.F.R. § 3.321(b), and determine whether any additional benefits are applicable related to recovery from right wrist surgery scheduled for November 2016.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

